Case 3:21-cv-02123-E Document 1-5 Filed 09/06/21   Page 1 of 8 PageID 16




            EXHIBIT A-2
                                                                                                           FILED
                                                                                                7/23/2021 4:53 PM
                                                                                                  FELICIA PITRE
   Case 3:21-cv-02123-E Document 1-5 Filed 09/06/21             Page 2 of 8 PageID 17           DISTRICT CLERK
                                            DC'21'09615                                       DALLAS 00., TEXAS
                                                                                      JAVIER HERNANDEZ DEPUTY

                             CAUSE NO.
 CARLOS FERNANDEZ;                                  §          IN THE DISTRICT COURT
                                                    §
        Plaintiff                                   §          95th
                                                    §
 VS.                                                §                 I   U DICIAL   DISTRICT
                                                    §
 CRETE CARRIER CORPORATION AND                      §
 TIMOTHY GLEN MAY                                   §
                                                    §
        Defendants                                  §         DALLAS COUNTY, TEXAS

                          PLAINTIFF’S ORIGINAL PETITION
       Plaintiff Carlos Fernandez respectfully files this, his Original Petition, complaining

of actions or omissions by Defendants Crete Carrier Corporation which caused damages

to Plaintiff, and in support of his causes of action would show as follows:

                                               I.
                         CASE DISCOVERY CONTROL PLAN
       1.1    Pursuant to Texas Rule of Civil Procedure 190, Plaintiff alleges that this case

should be conducted under a Level 3 Discovery Control Plan. Plaintiff respectfully

requests that the Court set a case management conference at its earliest convenience so

that a discovery/ docket control order may be entered.

                                              II.
                                          PARTIES
       2.1    Plaintiff is a resident of Florida.

       2.2    Defendant Crete Carrier Corporation (”Crete Carrier”) is a foreign for-

profit corporation. Crete Carrier may be served by serving its registered agent for service,
National Registered Agents, Inc., 1999 Bryan St., Ste. 900, Dallas, Texas 75201. Citation 1'5

requested.

       2.3    Defendant Timothy Glen May is an individual residing in Texas. He may

be served at his residence, 227 Falvey Lane, Cleveland, Texas 77328 or wherever he may

be found. Citation 1's requested
   Case 3:21-cv-02123-E Document 1-5 Filed 09/06/21                 Page 3 of 8 PageID 18


                                                III.
                                 IURISDICTION 8: VENUE
         3.1   Venue is proper as to Plaintiff’s lawsuit in Dallas County, Texas because all

or a substantial part of the acts or omissions giving rise to this lawsuit occurred in Dallas

County, Texas, including but not limited to, the motor vehicle crash that forms the basis
of this litigation. The causes of action against all Defendants are a part of the same

occurrence or series of occurrences. TEX. CIV. PRAC. 8: REM. CODE ANN. §§ 15.002, 15.005.

         3.2   Plaintiff seeks damages of more than $1,000,000.00 for Defendants’

negligence and gross negligence in causing the crash and Plaintiff’s damages, as required

by Rule 47. The amount sought herein exceeds the minimum jurisdictional limits of this
Court.

                                          IV.
                                 INCIDENT IN QUESTION
         4.1   On or about February 28, 2020, at approximately 5:15 p.m., Plaintiff was

lawfully parked at the corner of northbound Service Road to Fulghum when Defendant

May, in the course and scope of his employment With Defendant Crete Carrier, collided
into Plaintiff’s vehicle.

         4.2   Defendants’ acts and /or omissions proximately and directly caused the

crash and Plaintiff’s damages.

                                    V.
                  RESPONDEAT SUPERIOR/VICARIOUS LIABILITY
         5.1   Plaintiff incorporates by reference all other paragraphs of this petition as if

fully set forth herein.
         5.2   Plaintiff would show that at the time of the incident made the basis of this

lawsuit, Defendant May was engaged in the course and scope of his employment with

Defendant Crete Carrier. Therefore, Defendant Crete Carrier is responsible and liable for

the conduct of their employee based on the doctrine of respondent superior.


                                    Plaintiff’s Original Petition
                                             Page 2 of 6
   Case 3:21-cv-02123-E Document 1-5 Filed 09/06/21                 Page 4 of 8 PageID 19


                                                VI.
                    DEFENDANT CRETE CARRIER CORPORATION
                      NEGLIGENCE AND GROSS NEGLIGENCE
       6.1    Plaintiff incorporates by reference all other paragraphs of this Petition as if

fully set forth herein.
       6.2    At all times relevant to the allegations of this Complaint, Defendant Crete
Carrier Corporation had a duty to act as a reasonable and prudent employer and /or

principal and to use reasonable care in its operations.
       6.3    Defendant Crete Corporation breached this duty and committed acts

and /or omissions that constitute negligence, and gross negligence as those terms are

defined in law, including, but not limited to, the following:

               a.     Failure to provide adequate training to its drivers in the operation of
                      their vehicle;
              b.      Failure to provide training Which met industry standards;
              c.      Failure to train its drivers to operate commercial vehicles in
                      accordance with the law, ordinances and regulations of the State of
                      Texas and federal laws, ordinances, and regulations;
                      Negligent hiring, supervision, retention, training, and entrustment;
                      Failing to exercise reasonable care in the selection and monitoring of
                      its drivers;
                      Failing to enforce its safety policies, if any, provided to its drivers;
                      Failing to develop, train, and enforce industry-standard driver and
                      safety policies;
                      Failing to comply with federal and state commercial motor carrier
                      rules, regulations, and laws; and
              i.      Other acts or omissions that may be discovered.

       6.4    Each of the foregoing negligent and grossly-negligent acts and /or

omissions, whether taken singularly or in any combination, was the proximate cause of

the injuries and Plaintiff’s damages that are described below with more particularity.

                                 VII.
                    DEFENDANT TIMOTHY GLEN MAY
         NEGLIGENCE, GROSS NEGLIGENCE AND NEGLIGENCE PER SE
       7.1    Plaintiff incorporates by reference all other paragraphs of this Petition as if

fully set forth herein.
       7.2    At all times relevant to the allegations of this Petition, Defendant May had
                                    Plaintiff’s Original Petition
                                             Page 3 of 6
     Case 3:21-cv-02123-E Document 1-5 Filed 09/06/21                    Page 5 of 8 PageID 20


a   duty to act as a reasonable and prudent driver and to use reasonable care in the

operation of the delivery vehicle.

        7.3     Defendant May breached this duty and committed acts and/ or omissions

that constitute negligence, gross negligence, and negligence per se, as those terms are

defined in law, including, but not limited to, the following:

                          Failing to operate a vehicle in a safe manner;
                          Failing to remain alert and not paying proper attention;
                          Failing to keep the vehicle under proper control;
                          Failing to properly apply his brakes;
                          Driving while fatigued and / or impaired and/ or under the
                          inﬂuence;
                          Driving while distracted;
                 ["5




                          Careless driving;
              1"5‘09




                          Failing to keep a proper lookout;
                          Failing to stop at a stop sign, which is negligence and negligence per
                          se;
                          Traveling too fast for the conditions;
              ..|.,k..L




                          Failing to yield the right of way;
                          Driving recklessly; and,
                          Other acts or omissions that may be discovered.
               m




        7.4     Each of the foregoing negligent and grossly-negligent acts and/ or

omissions, whether taken singularly or in any combination, was the proximate cause of

the injuries and Plaintiff’ damages that are described below with more particularity.

                                               VIII.
                                             DAMAGES
        8.1     Plaintiff incorporates by reference all other paragraphs of this Petition as if

fully set forth herein.
        8.2     Plaintiff, who survived the crash, sought medical treatment and further

incurred medical expenses as a result of the injuries sustained. Plaintiff suffered damages

in the past and in the future, including physical pain and suffering, mental anguish,

physical impairment, and disfigurement, for which damages are sought. Plaintiff has also
suffered economic damages such as loss of earning capacity in the future, medical




                                        Plaintiff’ s Original Petition
                                                 Page 4 of 6
   Case 3:21-cv-02123-E Document 1-5 Filed 09/06/21                  Page 6 of 8 PageID 21


treatments, and other economic damages for which he is permitted to recover under the

law.

       8.3      As   a result of Defendants’ malice and gross negligence, Plaintiff seeks

exemplary damages against Defendants. Defendants’ acts or omissions described above,
when viewed from the standpoint of Defendants at the time of the act or omission,

involved an extreme degree of risk, considering the probability of harm to Plaintiff and

to others. Defendants had actual subjective awareness of the risk involved in the above-

described acts or omissions, but nevertheless proceeded with conscious indifference to

the rights, safety or welfare of Plaintiff and of others. Therefore, for such negligence

involving extreme risk and conscious indifference of Defendants, Plaintiff seeks

exemplary damages in an amount to be determined appropriate by the jury at trial.
                                                 IX.
                  PREIUDGMENT AND POST-IUDGMENT INTEREST
       9.1      Plaintiff seeks pre-judgment and post-judgment interest at the highest rate

allowed by law.

                                                 X.
                                REQUEST FOR IURY TRIAL
       10.1     Plaintiff requests a jury trial and tenders the appropriate fee.

                                                 XI.
                     NOTICE OF USE OF DOCUMENTS PRODUCED
       11.1     Pursuant to Rule 193.7 of the Texas Rules of Civil Procedure, Plaintiff gives

notice that all documents produced will be used at any pretrial proceeding or at the trial

of this case.

                                            PRAYER
       Plaintiff prays that, upon final trial by jury, that he recover judgment of and from

Defendants for their actual damages, in such amount as the evidence may show and the

jury may determine to be proper, together with pre-judgment interest, post-judgment

                                     Plaintiff’s Original Petition
                                              Page 5 of 6
   Case 3:21-cv-02123-E Document 1-5 Filed 09/06/21                Page 7 of 8 PageID 22


interest, costs of suit, exemplary damages, and such other and further relief to which he

may show himself to be justly entitled, whether at law or in equity.




                                           By:
                                           Stuart R. White
                                           State Bar No. 24075268
                                           stuart@lileswhite.com
                                           Kevin W. Liles
                                           State Bar No. 00798329
                                           kevin@1ileswhite.c0m
                                           Celeste Baltierra
                                           State Bar No. 24095479
                                           celeste@lileswhite.com

                                           Filing Notifications: Efiling@LilesWhite.com
                                           LILES WHITE PLLC
                                           500 N. Water St, Suite 800
                                           Corpus Christi, TX 78401-0232
                                           Tel: 361.826.0100
                                           Fax: 361.826.0101
                                            Counsel for Plaintiffs




                                  Plaintiff’ s Original Petition
                                           Page 6 of 6
       Case 3:21-cv-02123-E Document 1-5 Filed 09/06/21                  Page 8 of 8 PageID 23
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Nadine Cantu on behalf of Kevin Liles
Bar No. 798329
nadine@lileswhite.com
Envelope ID: 55665733
Status as of 7/26/2021 3:01 PM CST

Case Contacts

Name                BarNumber   Email                    Timestam pSubmitted    Status
Celeste Baltierra   24095479    efiling@lileswhite.com   7/23/2021 4:53:32 PM   SENT
